I agree with the principles stated in the syllabus, and with the result reached in the opinion prepared by Judge Burr, but I am not prepared to subscribe to all that is said in that opinion. I agree that certain answers in the application for insurance were incorrect, and operated to present certain material facts as being otherwise than they actually were; but I am not satisfied that the insured actually intended to deceive and defraud the insurance company, or that he gave untrue answers in all the instances stated in the opinion prepared by Judge Burr.
The insured consulted Dr. Gumper at Dickinson for a sore throat in the latter part of June, 1939.
Dr. Gumper testified: "He came up for examination for sore throat and not feeling well and most complaint was sore throat and he was examined and in the course of examination a couple of glands were noticed in the neck that felt swollen and in view of the fact of that swelling we advised him of the routine and we gave him some diathermy treatment, I think, at that time. We also advised him to report back in a week or ten days. At that time he said he felt better. He came in late in the afternoon and we wanted to have a section of these glands, and we were insistent and got it. He was a little diffident about it, didn't think it was necessary and didn't want to have it done. Somehow or otherwe got him where we could take out one of the glands and weproceeded to do that.
"Q. How do you take out a gland?
"A. It is quite simple. We injected a little local anesthetic under the skin and removed one of the infected glands.
"Q. Just to make it clear, you go on and say he was not told what he had?
"A. No, he wasn't told when here that he had Hodgkins Disease, not that I know of. It was always difficult to handle him and wenever wanted to tell him what he had. I don't know whether anyoneever told him he had Hodgkins Disease. We refrained from telling him *Page 153 
at all times; that was one of the purposes of sending him to Rochester to let that be taken care of there."
Dr. Gumper at no time testifies that the insured was informed that a gland had been removed, and sent to the Department of Pathology of the State University. If the insured had known that a gland had been removed and sent to the University, he probably would have inquired as to the result of the examination, yet that apparently never occurred, as Dr. Gumper says, "We never wanted to tell him what he had. I don't know whether anyone ever toldhim he had Hodgkins Disease. We refrained from telling him at alltimes."
Nor does the evidence show that insured knew that a gland had been removed for examination. Indeed, it is doubtful if he knew that a gland had been removed at all. The first time the insured saw the doctor, his throat was examined, and he was given diathermy treatment. The second time the insured called, the doctor broached the matter of removing a section of a gland. The doctor says, the insured "didn't want to have it done"; but that"Somehow or other we got him where we could take out one of theglands and we proceeded to do that." The doctor explains that this was quite a simple matter.
It seems to me that this testimony tends to show that the insured did not have any laboratory test made, and did not know that any such test had been made, and that he was entirely truthful when he answered the question (question 11 in the application) —: "Have any blood, urine, X-ray or any other laboratory tests been made for you within the past five years?", as he did answer it.
There is no evidence as to the circumstances in which the application for insurance was taken. The application shows on its face that it was taken by an agent of the plaintiff. The answers were filled in by such agent, and the receipt for the first premium was signed by him. *Page 154